                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARCHIBALD ROBERT CUNNINGHAM,                        Case No. 4:18-cv-07595-KAW
                                   8                    Plaintiff,                           SECOND ORDER TO SHOW CAUSE
                                   9             v.                                          Re: Dkt. No. 18

                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 5, 2019, Plaintiff filed his first amended complaint. Pursuant to 28 U.S.C. §

                                  14   1915(e)(2), the Court screened the operative complaint and found it deficient, finding that Plaintiff

                                  15   had failed to set forth a “short and plain statement of the claim showing that the pleader is entitled

                                  16   to relief.” (Dkt. No. 18 at 4.) The Court ordered Plaintiff to file a second amended complaint that

                                  17   provided the legal and factual basis for all claims by January 24, 2020. Id. The Court warned that

                                  18   the failure to do so would result in the case being reassigned to a district judge with the

                                  19   recommendation that the case be dismissed. Id. To date, Plaintiff has not filed his second amended

                                  20   complaint.

                                  21          Accordingly, the Court ORDERS Plaintiff to show cause, by March 16, 2020, why the

                                  22   case should not be dismissed for failure to prosecute, and why he did not timely file the second

                                  23   amended complaint. Additionally, Plaintiff shall file the second amended complaint. Failure to

                                  24   respond to the second order to show cause and file the second amended complaint by the deadline

                                  25   will result in the Court reassigning the case to a district judge with the recommendation that the

                                  26   case be dismissed without prejudice for failure to prosecute.

                                  27          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                  28   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.
                                   1   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                   2   presenting their case. This manual, and other free information for pro se litigants, is available

                                   3   online at: http://cand.uscourts.gov/proselitigants.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 3, 2020
                                                                                                 __________________________________
                                   6                                                             KANDIS A. WESTMORE
                                   7                                                             United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
